Title: From George Washington to John Greenwood, 20 February 1795
From: Washington, George
To: Greenwood, John


        
          Sir,
          Philadelphia 20th Feb. 1795
        
        Your last letter, with its accompaniment, came safe to my hands on tuesday last.
        Enclosed you will receive Sixty dollars in Bank notes of the United States. In addition to which, I pray you to accept my thanks for the ready attention which you have at all times, paid to my requests; and that you will believe me to be, with esteem, Sir Your very Hble Servt
        
          Go: Washington
        
      